Name: 2006/849/EC: Council Decision of 20 November 2006 amending and extending Decision 2001/923/EC establishing an exchange, assistance and training programme for the protection of the euro against counterfeiting (the Pericles programme)
 Type: Decision
 Subject Matter: research and intellectual property;  monetary relations;  criminal law;  social affairs;  management;  European construction
 Date Published: 2007-08-01; 2006-11-28

 28.11.2006 EN Official Journal of the European Union L 330/28 COUNCIL DECISION of 20 November 2006 amending and extending Decision 2001/923/EC establishing an exchange, assistance and training programme for the protection of the euro against counterfeiting (the Pericles programme) (2006/849/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the third sentence of Article 123(4) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Having regard to the opinion of the European Central Bank (1), Whereas: (1) Article 13(3)(a) of Council Decision 2001/923/EC (2) provided that the Commission was to send to the European Parliament and to the Council by 30 June 2005 a report that was independent of the programme manager, evaluating the relevance, the efficiency and the effectiveness of the programme and a communication on whether this programme should be continued and adapted, accompanied by an appropriate proposal. (2) The evaluation report provided for in Article 13 of that Decision was issued on 30 November 2004. It concluded that the programme had achieved its objectives and recommended its continuation. (3) A financial reference amount, within the meaning of point 38 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (3) is included in this Decision for the entire duration of the programme, without thereby affecting the powers of the budgetary authority as they are defined by the Treaty. (4) The continuation of the programme reflects the need for continuing vigilance, training and technical assistance necessary to sustain the protection of the euro against counterfeiting, by providing a stable framework for the planning of Member States programmes, particularly over a period during which new countries adopt the single currency. (5) In this spirit, the Commission submitted on 8 April 2005 a proposal for the continuation of the Pericles programme (4) until 31 December 2011. (6) Pending final agreement on the Community Financial Framework for 2007-2013, the Council decided to extend the Pericles programme for the year 2006. (7) In its declaration of 30 January 2006 the Council considered that the Pericles programme has a multi-annual nature and that it should be extended to 2011. To this effect, it invited the Commission to present a proposal for extending the programme for the period starting from 2007, as soon as an agreement on the Financial Framework for 2007-2013 had been reached. (8) It is appropriate that the Community programmes be in line with the Community's Financial Framework. (9) In order to avoid overlaps and to ensure consistency and complementarity of actions under the Pericles programme, it is important to develop synergies between actions financed by the Commission, the European Central Bank and Europol. (10) Consequently, and in view of the need for continuous training and assistance for the protection of the euro, the Pericles programme should be extended until 31 December 2013. Decision 2001/923/EC should therefore be amended accordingly, HAS DECIDED AS FOLLOWS: Article 1 Amendments Decision 2001/923/EC is amended as follows: 1. in Article 1(2), the last sentence shall be replaced by the following: It shall run from 1 January 2002 to 31 December 2013.; 2. the following subparagraph is added at the end of Article 6: The financial reference amount for the implementation of the Community programme of action for the period from 1 January 2007 to 31 December 2013 shall be EUR 7 000 000.; 3. Article 13(3) shall be amended as follows: (a) in point (a), 30 June 2005 is replaced by 30 June 2013; (b) point (b) is replaced by the following: (b) on completion of the initial and the additional periods of the programme and no later than 30 June 2006 and 2014 respectively, detailed reports on the implementation and the results of the programme setting out in particular the added value of the Community's financial assistance. Article 2 Applicability This Decision shall have effect in the participating Member States as defined in the first indent of Article 1 of Council Regulation (EC) 974/98 of 3 May 1998 on the introduction of the euro (5). Article 3 Entry into force This Decision shall take effect on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. Done at Brussels, 20 November 2006. For the Council The President J. KORKEAOJA (1) OJ C 163, 14.7.2006, p. 7. (2) OJ L 339, 21.12.2001, p. 50. Decision as amended by Decision 2006/75/EC (OJ L 36, 8.2.2006, p. 40). (3) OJ C 139, 14.6.2006, p. 1. (4) COM(2005) 127 final. (5) OJ L 139, 11.5.1998, p. 1. Regulation as last amended by Regulation (EC) No 1647/2006 (OJ L 309, 9.11.2006, p. 2).